Dawson, /., concurring: I concur in the result reached in the majority opinion. However, I would decide the case for the petitioner solely on the issue of deductibility. Granted that the concepts of “home” are mixed and sometimes confusing, it seems to me that this petitioner should be permitted, under these particular facts and circumstances, to deduct his expenses for meals and lodging at Lander. See. secs. 62(2) (B) and 162 (a) (2), I.R.C. 1954. I would treat San Francisco as his “home” during the short period of time (December and January) that his family remained there and allow him to deduct his “away from home” expenses at Lander. I think this is justified primarily because the petitioner incurred during those 2 months substantial continuing and duplicitous living expenses at his permanent place of residence, i.e., San Francisco. Cf. James v. United States, 308 F. 2d 204 (C.A. 9, 1962).